The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 29 November 2022.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 11 / 20, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 14 / 20, in part, recites “determining a number P of weight values to be pruned for each convolution kernel of the target convolution layer based on a number of weight values MxN in the convolution kernel and a target compression ratio, where P is a positive integer smaller than MxN; and setting P weight values with the smallest absolute values in each convolution kernel of the target convolution layer to zero to form a pruned convolution layer; … processing the input data using the updated neural network to generate output data” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “setting”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data model builder could collect information and adjust model parameters for making statistical inferences), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 11 / 20 recites the additional elements: (a) using generic computer elements (like a processor executing program stored in memory); (b) “obtaining one target convolution layer from the one or more convolution layers in the neural network …; obtaining the input data, wherein the input data comprises image data, text data, or voice data …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).   There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 11 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) and data IO is WURC and/or insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-10, 19 / 12-18 are dependent on claim 1 / 11 and include all the limitations of claim 1 / 11. Therefore, claims 2-10, 19 / 12-18 recite the same abstract ideas. 
With regards to claims 2-3, 5-10, 19  / 11-13, 15-18, the claim recites further limitation on model handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4 / 14, the claim recites additional limitation: “performing a Hadamard multiplication operation on the mask tensor and the error gradient tensor”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing components, the steps of performing a Hadamard multiplication, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2). If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea. The claim is not patent eligible.




Response to Argument

Applicant’s arguments filed 31 May 2021 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, 
1) Applicant argued that (p.9-10) 

    PNG
    media_image1.png
    461
    895
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    909
    media_image2.png
    Greyscale

Examiner replies: Neural Network is data analysis model that can be performed by human using paper / pen / calculator. Citing generic computer elements, like process and memory, to implement the abstract idea does not make the claims patent eligible.  The claims are not patent eligible.
2) Applicant argued that (p.11-12) 

    PNG
    media_image3.png
    98
    916
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    179
    900
    media_image4.png
    Greyscale

Examiner replies: Human mind could process data like text. Using data analysis model to handle data is abstract idea and does not integrate into a practical application.  The claims are not patent eligible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128